Case 3:17-cr-00185-BAS Document 197 Filed 08/22/19 PagelD.626 Page 1 of 2

PROB 128 August 8, 2019

(08/16) pacts id: 3455653

UNITED STATES DISTRICT COURT
FOR THE
SOUTHERN DISTRICT OF CALIFORNIA

Request for Modifying the Conditions or Term of Supervision
(Probation Form 49, Waiver of Hearing is Attached)

Name of Offender: Christopher Flores (English) Dkt No.: 17CRO0185-001-BAS
Name of Sentencing Judicial Officer: The Honorable Cynthia Ann Bashant, U.S. District Judge

Sentence: 5 months’ custody; 2 years’ supervised release. (Special Conditions: Refer to Judgment and
Commitment Order.)

Date of Revocation Sentence: April 8, 2019
Date Supervised Release Commenced: July 15, 2019

Prior Violation History: Yes. Please refer to prior court correspondence.

PETITIONING THE COURT
TO MODIFY THE CONDITIONS OF SUPERVISION AS FOLLOWS:

Christopher Flores shall participate in an outpatient substance abuse treatment and counseling program that
includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The offender shall
abstain from using alcoho! and illicit drugs, and from abusing prescription medications during the period of
supervision.

CAUSE

On July 15, 2019, Mr. Flores released from custody and commenced his term of supervised release in the Central
District of California. Upon completing the initial interview, the probation officer determined Ms. Flores would
benefit from participation in a drug aftercare treatment program and requested the conditions of his supervised
release modified. Ms. Flores agreed to a modification of the conditions of supervised release for purposes of
adding the aforementioned special condition and signed a Waiver of Hearing, which is attached for the court’s
review. Therefore, the probation officer respectfully recommends the court modify the conditions of supervised
release, as specified herein.

Respectfully submitted: hike Reviewed and approved:
by laa fe 7 | L Peco

owe

Jennifer Avila Pascual Linarez

U.S. Probation Officer Supervising U.S. Probation Officer
(760) 339-4207
Case 3:17-cr-00185-BAS Document 197 Filed 08/22/19

PROBI2B

Name of Offender: Christopher Flores

PagelD.627 Page 2 of 2

August 8, 2019

 

 

 

 

Docket No.: 17CR00185-001-BAS Page 2
THE COURT ORDERS:
x The Modification of Conditions as Noted Above.
Other
e-/2-1%

The Honotable Cynthia Ann Bashant
U.S. District Judge

 

Date

NF
